Citation Nr: 0515555	
Decision Date: 06/09/05    Archive Date: 06/21/05

DOCKET NO.  03-14 089	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
bilateral knee disorder as secondary to the medication 
prescribed for the service-connected bronchial asthma.

2.  Entitlement to service connection for loss of sense of 
smell as secondary to the medication prescribed for the 
service-connected bronchial asthma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 



INTRODUCTION

The veteran had active service from May 1953 to May 1955.

By a February 1999 rating decision, the RO denied service 
connection for osteopenia, right hip, bilateral knees, and 
bilateral elbows, as secondary to the service connected 
bronchial asthma.  This matter comes before the Board of 
Veterans' Appeals (Board) from a February 2002 rating 
decision that denied service connection for a bilateral knee 
condition and for loss of sense of smell.  Although the RO 
handled the bilateral knee disability issue as a service 
connection claim in the February 2002 rating decision, the 
Board finds that in light of the RO's February 1999 decision 
the issue should be handled as a claim to reopen based on new 
and material evidence.  Since this issue is being resolved 
favorably for the veteran and the issue of entitlement to 
service connection for a bilateral knee disorder is being 
remanded for additional development, the Board finds that 
there is no prejudice to the veteran with the Board 
proceeding in this manner.  

The Board notes that the veteran filed a notice of 
disagreement (NOD) with the denial of service connection for 
loss of use of a creative organ and deformity as secondary to 
medication for the service-connected asthma.  The RO issued a 
statement of the case (SOC) on July 8, 2003, and a 
supplemental statement of the case (SSOC) on September 8, 
2003, concerning this issue.  The record before the Board 
does not, however, contain a substantive appeal concerning 
this issue.  Hence, this issue is not now before the Board on 
appeal.

As discussed below, the claim for service connection is 
reopened and the issue of entitlement to service connection 
for a bilateral knee disorder is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A February 1999 RO rating decision denied a claim for 
secondary service connection for osteopenia, bilateral knees.  


2.  The veteran filed a NOD with the February 1999 denial of 
secondary service connection for osteopenia, bilateral knees, 
in September 1999, and that RO issued a SOC concerning this 
issue in May 2000, but the veteran did not complete his 
appeal by filing a substantive appeal.

3.  In February 2001 the veteran applied to reopen the claim 
for secondary service connection a bilateral knee disorder.

4.  Evidence received since the February 1999 RO rating 
decision is so significant that it must be considered in 
order to fairly decide the merits of the claim for secondary 
service connection for a bilateral foot disorder.

5.  The veteran's complete loss of sense of smell has been 
medically attributed to chronic sinusitis; there is no 
medical evidence linking his loss of sense of smell to the 
medication prescribed for the service-connected bronchial 
asthma.


CONCLUSIONS OF LAW

1.  New and material evidence has been submitted since the 
final February 1999 rating decision, and the claim for 
service connection for a bilateral knee disorder as secondary 
to the medical prescribed for the service-connected bronchial 
asthma is reopened. 38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 
C.F.R. § 3.156 (2004).

2.  Loss of sense of smell is not proximately due to the 
medication prescribed for the service-connected bronchial 
asthma.  38 C.F.R. § 3.310 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Bilateral Knee Disorder

In a February 1999 rating decision, the RO denied service 
connection for osteopenia, right hip, bilateral knees, and 
bilateral elbows, as secondary to the service-connected 
bronchial asthma.  The RO found that there was no medical 
evidence showing a relationship between osteopenia, right 
hip, bilateral knees, and bilateral elbows, and the service 
connection bronchial asthma.  The veteran filed a timely 
notice of disagreement in September 1999 and the RO issued a 
statement of the case in May 2000; however, the veteran 
failed to perfect his appeal by filing a substantive appeal.  
Thus, the February 1999 RO rating decision is final, and the 
claim may be reopened only if new and material evidence is 
submitted.  38 U.S.C.A. §§ 5108, 7104; Manio v. Derwinski, 1 
Vet.App. 140 (1991).

"New and material evidence" means evidence not previously 
submitted to VA decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which, by 
itself or in connection with evidence previously assembled, 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156(a) 
(2002); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  
Amendments to 38 C.F.R. § 3.156(a) apply only to claims to 
reopen received on or after August 29, 2001.  As the veteran 
filed to reopen his claim in February 2001, the amendments 
have no bearing on the instant case.  See 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001).

When the claim was denied by the RO in February 1999, the 
evidence on file consisted of VA treatment records and a VA 
examination.  These records showed osteopenia of the spine 
and left femoral neck and a left posterior cruciate ligament 
tear by MRI.  

Evidence submitted subsequent to the February 1999 RO rating 
decision includes VA treatment records, VA examinations, and 
a letter from a private physician.  

In an April 2002 letter a private physician, Dr. Victor Ortiz 
Ortiz, opined that the consequence of veteran's treatment 
with "cortcoids" since 1980 was that he "suffered with 
muscles weakness, loss of muscles . . . osteoporoses and 
'tendon rupture' (in this case he suffered of both knee 
posterior cross ligaments rupture)."  

With regard to Dr. Ortiz's letter, the Board notes that this 
evidence is new, in that it has not been previously 
considered and is not cumulative of evidence previously 
considered.  This evidence is also material in that it 
pertains to the significant question of whether the veteran 
has a bilateral knee disability that is related to the 
prescribed medications for the veteran's bronchial asthma.  
Thus, the Board concludes that new and material evidence has 
been submitted since the February 1999 RO rating decision, 
and the claim for service connection for a bilateral knee 
disorder as secondary to the medication prescribed for the 
service-connected bronchial asthma is reopened.  To that 
extent only, the appeal is granted.

Loss of Sense of Smell

Secondary service connection may be granted for disability 
which is proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310(a). Secondary 
service connection may be found when aggravation of a non-
service-connected condition is proximately due to or the 
result of a service-connected condition, but in such a case 
the veteran may be compensated only for the degree of 
additional disability over and above the degree of disability 
existing prior to the aggravation.  Allen v. Brown, 7 Vet. 
App. 439 (1995).

The veteran contends that he has lost his sense of smell due 
to the medications (steroids) that he has had to take over 
the years for his service-connected bronchial asthma.  
Although service connection has been established for other 
disabilities, as secondary to the medication prescribed for 
his bronchial asthma, loss of sense of smell has not been 
medically attributed to such medication.  A VA treatment 
record dated in 1985 showed that the veteran reported he had 
lost his sense of smell.  There are no other medical records 
which note a loss of sense of smell.  On VA examination in 
February 2002 the veteran reported steroid dependence  for 
the past 15 years and chronic sinusitis for the past 15 to 20 
years.  He reported that after a few years of chronic 
sinusitis, he noticed he did not have much of a sense of 
smell.  The diagnosis was complete loss of sense of smell 
with partial loss of taste sensation which "seems to be 
secondary to chronic sinusitis".  Thus, there is no medical 
evidence of record linking the veteran's loss of sense of 
smell to his service-connected bronchial asthma.  Although 
the veteran has contended that there is such a link, he is a 
layperson and has no competence to give an opinion on medical 
causation or diagnosis.  Espiritu v. Derwinski, 2 Vet.App. 
492 (1992).


In view of the absence of any competent evidence linking the 
veteran's loss of sense of smell to his service-connected 
bronchial asthma, the Board finds that the preponderance of 
the evidence is against this claim and that service 
connection for loss of sense of smell is not warranted.  In 
reaching this decision the Board considered the doctrine of 
reasonable doubt, however, since the preponderance of the 
evidence is against the claim, the benefit of the doubt 
doctrine does not apply.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet.App. 49 (1990).

Veterans Claims Assistance Act of 2000 (VCAA)

On November 9, 2000, the President signed into the law the 
VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 
38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)).  The VCAA imposes additional obligations on VA in 
terms of its duty to notify and assist claimants.  

A.  The Duty to Notify

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2003); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the Court held that a VCAA notice must inform 
the claimant of any information and evidence not of record 
that is necessary to substantiate the claim; that VA will 
seek to provide; and that the claimant is expected to 
provide.  In the present case, the Board finds that the VCAA 
notice requirements have been satisfied with respect to the 
veteran's claim as the RO sent him a notice letter in March 
2001 meeting the four notice criteria outlined in Quartuccio 
and Pelegrini.  As the March 2001 preceded the adverse 
decision in February 2002, it also meets the timing 
requirement of Pelegrini.  



B.  The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2003).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to his 
claim, whether or not the records are in Federal custody, and 
that VA will provide a medical examination and/or opinion 
when necessary to make a decision on the claim.  

With regard to the claim for service connection for loss of 
sense of smell, the Board notes that there is no indication 
of any treatment records pertaining to that claim which have 
not been obtained, and that the veteran underwent a VA 
examination in 2002.  With specific regard to the new and 
material evidence claim, the Board has reopened the claim for 
service connection for a bilateral knee disability and, 
therefore, any defect in the notice and duty-to-assist 
requirements of the VCAA would not prejudice the veteran at 
this time because of the Board's favorable decision to reopen 
the claim for service connection. Thus, the Board finds that 
VA has satisfied the duty to assist the veteran with regard 
to these two issues.  


ORDER

As new and material evidence has been submitted to reopen the 
claim for service connection for a bilateral knee disorder, 
the claim is reopened.

Service connection for loss of sense of smell is denied.


REMAND

The veteran contends that he has a bilateral knee disorder, 
to include posterior cruciate ligament tears, that was caused 
by the medication (steroids) prescribed for his bronchial 
asthma.  The record reflects that service connection has been 
established for bronchial asthma and a 100 percent disability 
rating has been effective for such disability since 1988.

The Board notes that it is unclear whether there may be 
additional VA treatment records pertinent to this claim.  The 
veteran has repeatedly indicated that he receives all of his 
treatment for his claimed disabilities at the San Juan VA 
Medical Center (VAMC).  The record reflects, however, that 
treatment records have been obtained from that facility for 
the period from February 2000 to December 2001 only.  It is 
unclear whether there may be additional VA treatment records 
pertinent to this claim.  For instance the veteran submitted 
VA treatment records dated prior to 2000 which are pertinent 
to this claim, and, in addition, the 1998 VA examination 
report referred to a 1996 x-ray of the knees, the report of 
which is not in the claims file.  Therefore, it is unclear 
whether there may be additional relevant treatment records 
for the veteran at the San Juan VAMC.  Records generated by 
VA facilities that may have an impact on the adjudication of 
a claim are considered to be constructively in the possession 
of VA adjudicators during the consideration of a claim, 
regardless of whether those records are physically on file.  
See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  Pursuant to the duty 
to assist the veteran, VA must obtain these records.  See 38 
U.S.C.A. § 5103A(b-c) (West 2002); 38 C.F.R. § 3.159(c) 
(2004).

The Board also notes that it is unclear as to whether the 
veteran currently has any disability of the knees, and if so, 
whether it may be related to the service-connected bronchial 
asthma.  An MRI dated in November 1996 taken at the San Juan 
VAMC showed a chronic intra-substance posterior cruciate 
ligament (PCL) tear of the left knee.  In an April 2002 
letter a private doctor, Dr. Ortiz, opined that the 
consequence of veteran's treatment with "cortcoids" since 
1980 was that he had "tendon rupture" of both knees.  
However, on VA examination in November 1998  x-rays of the 
knees taken in October 1996 were noted to be "normal", and 
the diagnosis was left PCL tear by MRI.  On VA examination in 
January 2002 the diagnosis was "x-rays of the knees done 
today showed normal findings with no evidence of osteopenia 
or osteoporosis".  The problem with the most recent VA 
examination is that it does not address the prior diagnosis 
of left PCL tear, and only focuses on the lack of osteopenia 
or osteoporosis.  Although the VA examiner in 2002 noted that 
the side effects of chronic steroid use are osteopenia and 
osteoporosis, based on the private medical opinion submitted 
by the veteran, there should have been commentary on whether 
the veteran currently has a PCL tear or "tendon rupture" of 
either knee (which may not have been shown on the VA x-ray) 
and whether it may be related to chronic steroid use for his 
service-connected bronchial asthma.  Thus, pursuant to VA's 
duty to assist the veteran, he should be scheduled for a 
current VA examination to clarify the probable etiology of 
any current knee disability.  38 U.S.C.A. § 5103A (d) (West 
2002); 38 C.F.R. § 3.159 (c)(4) (2004).

Based on this evidence, the Board finds that in order to 
fulfill the duty to assist, a VA medical examination and 
opinion must be obtained.  Since VA will schedule an 
examination, the veteran is hereby notified that it is his 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 
(2004).

This matter is therefore REMANDED for the following:

1.  Obtain complete and current treatment 
records for the veteran from the San Juan 
VAMC, but only for any treatment or 
testing pertaining to his knees.

2.  Schedule the veteran for a VA 
examination to ascertain the nature and 
probable etiology of any current 
disability of the knees.  The claims 
folder must be reviewed by the examiner 
in conjunction with the examination, to 
specifically include prior VA 
examinations and Dr. Ortiz's opinion 
dated in April 2002.  Any necessary 
testing should be done, including x-rays 
or an MRI, or if there is no testing 
required, the examiner should explain 
why.  For each knee diagnosis, the 
examiner should indicate whether it is 
more likely than not (i.e., probability 
greater than 50 percent), at least as 
likely as not (i.e., probability of 50 
percent), or less likely than not (i.e., 
probability less than 50 percent) that 
the diagnosis is related to the 
medication prescribed for the veteran's 
bronchial asthma.  The complete rationale 
for any opinion(s) expressed should be 
provided.  The examiner should also be 
asked to specifically comment on Dr. 
Ortiz's April 2002 opinion.  

3.  Thereafter, readjudicate the issue on 
appeal.  If the determination remains 
unfavorable to the veteran, he and his 
representative should be provided with a 
supplemental statement of the case (SSOC) 
that addresses all relevant actions taken 
on the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered.  The 
veteran should be given an opportunity to 
respond to the SSOC.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board of Veterans' Appeals or 
by the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C.A. §§ 5109B, 7112).



	                     
______________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


